                                          Case 4:19-cv-01370-PJH Document 70 Filed 01/06/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID L. COOK,                                   Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION
                                                 v.
                                   9
                                                                                          Re: Dkt. No. 69
                                  10     MARCOS TORRES, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a federal prisoner, proceeds with a pro se civil rights complaint under 42

                                  14   U.S.C. § 1983. This case continues on plaintiff’s claims that he was improperly arrested

                                  15   and detained on multiple occasions in Antioch and Concord, California. The defendants

                                  16   are police officers or dispatch workers in those California cities. Plaintiff is currently in

                                  17   federal custody in Oregon. Plaintiff has filed a motion for the court to order a prison

                                  18   warden in Oregon to provide plaintiff additional law library access. Docket No. 69.

                                  19          Federal courts are courts of limited jurisdiction. The pendency of this action does

                                  20   not give the court jurisdiction over prison officials in general or over the relief requested in

                                  21   plaintiff's motion that is not the subject of the operative complaint. Summers v. Earth

                                  22   Island Institute, 555 U.S. 488, 492-93 (2009); Mayfield v. United States, 599 F.3d 964,

                                  23   969 (9th Cir. 2010). The court’s jurisdiction is limited to the parties in this action and to

                                  24   the cognizable legal claims upon which this action is proceeding. Summers, 555 U.S. at

                                  25   491-93; Mayfield, 599 F.3d at 969. Generally, it is appropriate to grant in a preliminary

                                  26   injunction “intermediate relief of the same character as that which may be granted finally.”

                                  27   De Beers Consol. Mines v. U.S., 325 U.S. 212, 220 (1945). A court should not issue an

                                  28   injunction when the relief sought is not of the same character, and the injunction deals
                                          Case 4:19-cv-01370-PJH Document 70 Filed 01/06/21 Page 2 of 2




                                   1   with a matter lying wholly outside the issues in the underlying action. Id. Moreover, “[a]

                                   2   federal court may issue an injunction if it has personal jurisdiction over the parties and

                                   3   subject matter jurisdiction over the claim; it may not attempt to determine the rights of

                                   4   persons not before the court.” Zepeda v. United States Immigration Serv., 753 F.2d 719,

                                   5   727 (9th Cir. 1985). Thus, Plaintiff's motion must be denied because the court lacks

                                   6   personal jurisdiction over the officials at the Oregon prison and, in any event, the

                                   7   requested relief is not of the same character as that requested in plaintiff's complaint.

                                   8          However, the court notes that a motion for summary judgment is currently pending

                                   9   and plaintiff must file an opposition to the motion. Plaintiff may show this order to officials

                                  10   at his prison demonstrating that he had a due date to file an opposition. Plaintiff’s motion

                                  11   (Docket No. 69) is DENIED. Plaintiff will be provided an extension and an opposition to

                                  12   the summary judgment motion should be filed by February 18, 2021.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 6, 2021

                                  15

                                  16                                                              /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  17                                                            United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
